Title: General Orders, 19 January 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Sunday January 19th 1783
                            Parole Quebec
                            Countersigns Rumney Suffolk
                        
                        For the day tomorrow Major Gibbs.
                        For duty tomorrow the first York regiment.
                        The Commander in chief gives his sanction to the agreement which has been entered into between Brigadr
                            General Greaton, Colonel H. Jackson and Major Fish in behalf of the regiments therein named, on the one part—& the
                            Contractors for supplying the Army in the states of New York and Jersey with rations of Provisions on the other,
                            respecting the commutation of certain componant parts of the rations; as specified in the original agreement which will be
                            lodged at the Orderly office.
                        At a general court martial assembled at New windsor cantonment Decr 16th 1782 by order of his Excellency the
                            Commander in Chief—Colonel Greaton President.
                        Captain Phenias Bowman of the 5th Massa. regiment was tried for conducting himself in a manner unbecoming an
                            officer and Gentleman towards the Commanding officer of his regiment.
                        The Court are of opinion the charge against Captn Bowman is not supported in every particular but find him
                            guilty of conduct, amounting to a breach of Art. 5th sec. 12th of the rules and Art. of war and sentence him to ask pardon
                            of Lieutenant Colonel Newhall publickly at the head of the 2d Massachusetts Brigade and to be suspended from the service
                            for the space of three months.
                        The Commander in Chief confirms the sentence.
                        The General court martial of which Colo. Greaton was president is desolved.
                        A General court martial of which Colo. Michael Jackson is appointed President will assemble tomorrow morning
                            ten o’clock at the presidents quarters for the Tryal of such persons as shall be brought before them—Lieutenant Colonel
                            Maxwell—Major Pope—three Captains from the Newyork—One from the 1st Massachusetts—three from the 2d—two from the third,
                            and one from the New Hampshire brigade to attend as members. All evidences and persons concerned are ordered to attend the
                            court.
                    